Exhibit 10.2

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants.
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.

 

   Principal Life Insurance Company, Raleigh, NC 27612    A member of the
Principal Financial Group®

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by QHCCS, LLC (the “Company”) of the Executive
Nonqualified Excess Plan (“Plan”).

W I T N E S S E T H:

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6    Committee: The duties of the Committee set forth in the Plan shall be
satisfied by:            (a)    Company            (b)    The administrative
committee appointed by the Board to serve at the pleasure of the Board.        
   (c)    Board.    XX    (d)    Other (specify): QHCCS, LLC Retirement
Committee.



--------------------------------------------------------------------------------

2.8    Compensation: The “Compensation” of a Participant shall mean all of a
Participant’s:    XX    (a)    Base salary.    XX    (b)    Service Bonus.    XX
   (c)    Performance-Based Compensation earned in a period of 12 months or
more.            (d)    Commissions.            (e)    Compensation received as
an Independent Contractor reportable on Form 1099.    XX    (f)    Other:
Incentive Compensation Plan. 2.9    Crediting Date: The Deferred Compensation
Account of a Participant shall be credited as follows: Participant Deferral
Credits at the time designated below:            (a)    The last business day of
each Plan Year.            (b)    The last business day of each calendar quarter
during the Plan Year.            (c)    The last business day of each month
during the Plan Year.            (d)    The last business day of each payroll
period during the Plan Year.            (e)    Each pay day as reported by the
Employer.    XX    (f)    On any business day as specified by the Employer.
Employer Credits at the time designated below:    XX    (a)    On any business
day as specified by the Employer. 2.13    Effective Date:    XX    (a)    This
is a newly-established Plan, and the Effective Date of the Plan is September 1,
2016.            (b)    This is an amendment of a plan named
                     dated                    .

 

2



--------------------------------------------------------------------------------

2.20    Normal Retirement Age: The Normal Retirement Age of a Participant shall
be:            (a)    Age     .            (b)    The later of age      or the
                     anniversary of the participation commencement date. The
participation commencement date is the first day of the first Plan Year in which
the Participant commenced participation in the Plan.    XX    (c)    Other: The
earlier of (i) age 65 or (ii) age 55 and 10 Years of Service. 2.23   
Participating Employer(s): As of the Effective Date, the following Participating
Employer(s) are parties to the Plan:

 

Name of Employer

 

EIN

QHCCS, LLC

 

38-3980467

QHCCS, LLC and any corporation that is a member of a controlled group of
corporations (as defined in Code Section 414(b)) that includes the Company; any
trade or business (whether or not incorporated) that is under common control (as
defined in Code Section 414(c)) with the Company; any organization (whether or
not incorporated) that is a member of an affiliated service group (as defined in
Code Section 414(m)) which includes the Company; and any other entity required
to be aggregated with the Company under Code Section 414(o), regardless of
whether such corporation, trade or business, organization, or entity formally
adopts the Plan.

 

2.26    Plan: The name of the Plan is    QHCCS, LLC Nonqualified Deferred
Compensation Plan. 2.28    Plan Year: The Plan Year shall end each year on the
last day of the month of December. 2.30    Seniority Date: The date on which a
Participant has:            (a)    Attained age     .            (b)   
Completed      Years of Service from First Date of Service.    XX    (c)   
Attained age 65 or attained age 55 and completed 10 Years of Service.           
(d)    Not applicable – distribution elections for Separation from Service are
not based on Seniority Date

 

3



--------------------------------------------------------------------------------

4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

  XX    (a)    Base salary:             

minimum deferral:

                 %          

maximum deferral:

       75      %     XX    (b)    Service Bonus:             

minimum deferral:

                 %          

maximum deferral:

       75      %     XX    (c)    Performance-Based Compensation:          

minimum deferral:

                 %          

maximum deferral:

       75      %             (d)    Commissions:             

minimum deferral:

                 %          

maximum deferral:

                 %             (e)    Form 1099 Compensation:             

minimum deferral:

                 %          

maximum deferral:

                 %     XX    (f)    Other: Incentive Compensation Plan.       
  

minimum deferral:

                 %          

maximum deferral:

      100     %             (g)    Participant deferrals not allowed.  

 

4



--------------------------------------------------------------------------------

4.1.2 Participant Deferral Credits and Employer Credits – Election Period:
Participant elections regarding Participant Deferral Credits and Employer
Credits shall be subject to the following effective periods (one must be
selected):

 

           (a)    Evergreen election. An election made by the Participant shall
continue in effect for subsequent years until modified by the Participant as
permitted in Section 4.1 and Section 4.2. (This option is not permitted if
source year accounts are elected in Section 5.1)    XX    (b)    Non-Evergreen
election. Any election made by the Participant shall only remain in effect for
the current election period and will then expire. An election for each
subsequent year will be required as permitted in Sections 4.1 and 4.2. 4.2   
Employer Credits: Employer Credits will be made in the following manner:    XX
   (a)    Employer Discretionary Credits: The Employer may make discretionary
credits to the Deferred Compensation Account of any Active Participant in an
amount determined as follows:          XX    (i)    An amount determined each
Plan Year by the Employer.                  (ii)    Other:
                                                             .    XX    (b)   
Other Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of any Active Participant in an amount determined as
follows:                  (i)    An amount determined each Plan Year by the
Employer.                  (ii)    Other:
                                                             .            (c)   
Employer Credits not allowed.

 

5



--------------------------------------------------------------------------------

5.1    Deferred Compensation Account: The Participant is permitted to establish
the following accounts:    XX    (a)    Non-source year account(s). Deferred
Compensation Account(s) will not be established on a source year basis:      

XX

   (i)    A Participant may establish only one account to be distributed upon
Separation from Service. One set of payment options for that account is allowed
as permitted in Section 7.1. Additional In-Service or Education accounts may be
established as permitted in Section 5.4.               (ii)    A Participant may
establish multiple accounts to be distributed upon Separation from Service. Each
account may have one set of payment options as permitted in Section 7.1
Additional In-Service or Education accounts may be established as permitted in
Section 5.4. If this multiple account option is elected, the Participant will
also be required to elect Separation from Service payment options for each In-
Service or Education account established.   

    

   (b)    Source year account(s): Annual Deferred Compensation Account(s) will
be established each year in which Participant Deferral Credits or Employer
Credits are credited to the Participant. Only one account may be established
each year for distribution upon Separation from Service. One set of payment
options for that account is allowed as permitted in Section 7.1. Additional In-
Service or Education accounts may be established for each source year as
permitted in Section 5.4. If this option is selected, Evergreen elections as
described in Section 4.1.2 are not permitted.

5.2

  

Disability of a Participant:

  

XX

   (a)    A Participant’s becoming Disabled shall be a Qualifying Distribution
Event and the Deferred Compensation Account shall be paid by the Employer as
provided in Section 7.1.   

    

   (b)    A Participant becoming Disabled shall not be a Qualifying Distribution
Event.

5.3 Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

 

             (a)    An amount to be determined by the Committee.      XX    (b)
   No additional benefits.

 

6



--------------------------------------------------------------------------------

5.4    In-Service or Education Distributions: In-Service and Education Accounts
are permitted under the Plan:    XX    (a)    In-Service Accounts are allowed
with respect to:          XX    Participant Deferral Credits only.              
   Employer Credits only.                  Participant Deferral and Employer
Credits.          In-service distributions may be made in the following manner:
         XX    Single lump sum payment.          XX    Annual installments over
a term certain not to exceed 5 years.          Education Accounts are allowed
with respect to:                  Participant Deferral Credits only.         
        Employer Credits only.                  Participant Deferral and
Employer Credits.          Education Accounts distributions may be made in the
following manner:                  Single lump sum payment.                 
Annual installments over a term certain not to exceed      years.          If
applicable, amounts not vested at the time payments due under this Section cease
will be:                  Forfeited                  Distributed at Separation
from Service if vested at that time            (b)    No In-Service or Education
Distributions permitted. 5.5    Change in Control Event:            (a)   
Participants may elect upon initial enrollment to have accounts distributed upon
a Change in Control Event.    XX    (b)    A Change in Control shall not be a
Qualifying Distribution Event. 5.6    Unforeseeable Emergency Event:    XX   
(a)    Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.            (b)    An Unforeseeable Emergency shall not be a
Qualifying Distribution Event

 

7



--------------------------------------------------------------------------------

6. Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:

 

              (a)    Normal Retirement Age.                     (b)    Death.   
                       (c)    Disability.                        (d)    Change
in Control Event                     (e)    Satisfaction of the vesting
requirement as specified below:          XX    Employer Discretionary Credits:
                       (i)    Immediate 100% vesting.                       
(ii)    100% vesting after      Years of Service.                     (iii)   
100% vesting at age     .                     (iv)    Number of Years    Vested
                  of Service    Percentage                   Less than    1   
          %                      1              %                      2   
          %                      3              %                      4   
          %                      5              %                      6   
          %                      7              %                      8   
          %                      9              %                     
10 or more              %             XX    (v)    Other: TBD Vesting – vesting
schedule to be determined by the Company at the time of the contribution subject
to approval by Principal.             For this purpose, Years of Service of a
Participant shall be calculated from the date designated below:                 
   (1)    First day of Service.                        (2)    Effective date of
Plan participation.                     (3)    Each Crediting Date. Under this
option (3), each Employer Credit shall vest based on the Years of Service of a
Participant from the Crediting Date on which each Employer Discretionary Credit
is made to his or her Deferred Compensation Account.

 

8



--------------------------------------------------------------------------------

  XX   Other Employer Credits:                   (i)    Immediate 100% vesting.
               (ii)    100% vesting after      Years of Service.               
(iii)    100% vesting at age     .                (iv)    Number of Years      
Vested           of Service       Percentage           Less than    1   
          %              1              %              2              %       
      3              %              4              %              5   
          %              6              %              7              %       
      8              %              9              %              10 or more   
          %                              XX    (v)    Other: TBD Vesting –
vesting schedule to be determined by the Company at the time of the contribution
subject to approval by Principal.     For this purpose, Years of Service of a
Participant shall be calculated from the date designated below:             (1)
   First day of Service.                (2)    Effective date of Plan
participation.                (3)    Each Crediting Date. Under this option (3),
each Employer Credit shall vest based on the Years of Service of a Participant
from the Crediting Date on which each Employer Discretionary Credit is made to
his or her Deferred Compensation Account.   

 

9



--------------------------------------------------------------------------------

7.1 Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

 

  (a)    Separation from Service (Seniority Date is Not Applicable)             
(i)    A lump sum.              (ii)    Annual installments over a term certain
as elected by the Participant not to exceed      years.   (b)    Separation from
Service prior to Seniority Date (If Applicable)      XX    (i)    A lump sum.  
           (ii)    Not Applicable   (c)    Separation from Service on or After
Seniority Date (If Applicable)      XX    (i)    A lump sum.      XX    (ii)   
Annual installments over a term certain as elected by the Participant not to
exceed 15 years.              (iii)    Not Applicable   (d)    Separation from
Service Upon a Change in Control Event              (i)    A lump sum.      XX
   (ii)    Not Applicable   (e)    Death      XX    (i)    A lump sum.          
   (ii)    Annual installments over a term certain as elected by the Participant
not to exceed      years.   (f)    Disability      XX    (i)    A lump sum.     
        (ii)    Annual installments over a term certain as elected by the
Participant not to exceed      years.              (iii)    Not applicable.     
If applicable, amounts not vested at the time payments due under this Section
cease will be:              Forfeited              Distributed at Separation
from Service if vested at that time

 

10



--------------------------------------------------------------------------------

   (g)    Change in Control Event               (i)    A lump sum.       XX   
(ii)    Not applicable.       If applicable, amounts not vested at the time
payments due under this Section cease will be:               Forfeited      
        Distributed at Separation from Service if vested at that time 7.4      
De Minimis Amounts.               (a)    Notwithstanding any payment election
made by the Participant, the vested balance in all Deferred Compensation
Account(s) of the Participant will be distributed in a single lump sum payment
at the time designated under the Plan if at the time of a permitted Qualifying
Distribution Event that is either a Separation from Service, death, Disability
(if applicable) or Change in Control Event (if applicable) the vested balance
does not exceed $        . In addition, the Employer may distribute a
Participant’s vested balance in all Deferred Compensation Account(s) of the
Participant at any time if the balance does not exceed the limit in Section
402(g)(1)(B) of the Code and results in the termination of the Participant’s
entire interest in the Plan       XX    (b)    There shall be no pre-determined
de minimis amount under the Plan; however, the Employer may distribute a
Participant’s vested balance at any time if the balance does not exceed the
limit in Section 402(g)(1)(B) of the Code and results in the termination of the
Participant’s entire interest in the Plan. 10.1    Contractual Liability:
Liability for payments under the Plan shall be the responsibility of the:      
XX    (a)    Company.               (b)    Employer or Participating Employer
who employed the Participant when amounts were deferred. 14. Amendment and
Termination of Plan: Notwithstanding any provision in this Adoption Agreement or
the Plan to the contrary, Sections 4.1.3, 4.1.4 and 12.2 of the Plan shall be
amended to read as provided in attached Exhibit A.               There are no
amendments to the Plan.

 

11



--------------------------------------------------------------------------------

17.9 Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Tennessee, except to the extent that such
laws are superseded by ERISA and the applicable provisions of the Code.

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

QHCCS, LLC Name of Employer By:  

/s/ Michael J. Culotta

Authorized Person Date:  

August 18, 2016

 

12



--------------------------------------------------------------------------------

Exhibit A

4.1.3 A Participant may execute and deliver a Participation Agreement to the
Committee within 30 days after the date the Participant first becomes eligible
to participate in the Plan. After the 30 day period expires, or after any
shorter time period as agreed to by the Participant and the Committee, the
latest election made by the Participant during that period becomes irrevocable.
Such election shall then be effective as of the first payroll period commencing
following the date the Participation Agreement becomes irrevocable, or as soon
as administratively feasible thereafter. Whether a Participant is treated as
newly eligible for participation under this Section shall be determined in
accordance with Section 409A of the Code and the regulations thereunder,
including (i) rules that treat all elective deferral account balance plans as
one plan, and (ii) rules that treat a previously eligible Employee as newly
eligible if his benefits had been previously distributed or if he has been
ineligible for 24 months. For Compensation that is earned based upon a specified
performance period (for example, an annual bonus), where a deferral election is
made under this Section but after the beginning of the performance period, the
election will only apply to the portion of the Compensation equal to the total
amount of the Compensation for the service period multiplied by the ratio of the
number of days remaining in the performance period after the date the election
becomes irrevocable over the total number of days in the performance period.

4.1.4 A Participant may unilaterally modify a Participation Agreement (either to
terminate, increase or decrease the portion of his future Compensation which is
subject to deferral within the percentage limits set forth in Section 4.1 of the
Adoption Agreement) by providing a written or electronic modification of the
Participation Agreement to the Committee. The modification shall become
effective as of the first day of January following the date such written
modification is received by the Committee, or at such later date as required
under Section 409A of the Code.

12.2 Plan-Approved Domestic Relations Orders. This section is not applicable to
the Plan.

 

13